                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANTHONY DIXON,                                               CIVIL ACTION
                        Plaintiff,

                v.

 OFFICER SCOTT SCHWEIZER,                                     NO. 18-5403
 OFFICER ERIK PROSS,
 OFFICER SZELAGOWSKI,
 CITY OF PHILADELPHIA,
 JOHN/JANE DOES 1-10
                Defendants.

                                            ORDER

       AND NOW, this 19th day of March, 2019, upon consideration of Plaintiff’s Request to

Extend the Resposnive [sic] Filing Deadline (Document No. 7, filed March 18, 2019), in which

plaintiff requests an extension of time to April 5, 2019 to file a response to Defendant the City of

Philadelphia’s Motion for Judgment on the Pleadings (Document No. 6, filed March 6, 2019),

there being no objection, IT IS ORDERED that plaintiff’s request is GRANTED. The date by

which plaintiff shall file and serve a response to Defendant the City of Philadelphia’s Motion for

Judgment on the Pleadings is EXTENDED from March 20, 2019 to April 5, 2019.

                                                      BY THE COURT:

                                                      /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.
